REASON FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The closest prior art on record Arnold et al (US 2019/0132781 A1) fails to teach the combination of the limitations of “a method, performed by a Radio Access Network (RAN) node, for managing communication on a first network slice in a communications network, wherein the communications network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to the first network slice, wherein the first set of functionalities is at least partly separated from another set of functionalities out of a total set of functionalities in the communications network, the method comprising: receiving, from a Core Network (CN) node, information regarding requested resources for a first network slice identified by a network slice identifier; determining that the received information does not correspond to a Service Level Agreement (SLA) for the first network slice, wherein the determining comprises comparing control plane signaling and traffic data for the first network slice to the SLA for the first network slice; and wherein the control plane signaling comprises control plane signaling between the CN node and the UE for the first network slice, and wherein the received information comprises the information regarding the control plane signaling” or 
“a method, performed by a Core Network (CN) node, for managing communication on a first network slice in a communications network, wherein the communications network comprises partitioned sets of functionalities, wherein a first set of functionalities belongs to the first network slice, wherein the first set of functionalities is at least partly separated from another set of functionalities out of a total set of functionalities in the communications network, the method comprising: transmitting, to a Radio Access Network (RAN) node, first information regarding requested resources for a first network slice identified by a network slice identifier, wherein the first information comprises information regarding control plane signaling and traffic data for the first network slice; receiving, from the RAN node, a rejection of the requested resources, wherein the rejection indicates that the transmitted information does not correspond to the SLA, and wherein the rejection further comprises an indication of a reason for requested resources of the first network slice not corresponding to the SLA; adapting parameters of the requested resources for the first network slice based on the received indication of the reason for the requested resources of the first network slice not corresponding to the SLA; transmitting, to the RAN node, second information regarding the adapted requested resources for the first network slice”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478